Case 0:21-cv-02458 Document 4-1 Filed 05/03/21 Page 1 of 12 PagelD #: 10

06280010101913

.., BoIpue

sdauue}s

0202 72 DNV
LO8bL WOXS
SSVT9-LSUld
35visOd sn

059°0$

60Z9-ZLLZZ UV ailiAuojusg
}234}S U8 MS 802
‘ONI ‘LSV3 S.NVS

LOSLL OA MON ‘SIIIASHSIH

Kempeoig 's 108 [Qe

d11 SASOSNOWV1 8
Sd1ald NVWOdad NVWOYSd

ey =:
hee

ee
Case 0:21-cv-02458 Document 4-1 Filed 05/03/21 Page 2 of 12 PagelD #: 11

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF SUFFOLK Index No.: 605796/2020
woe x
ANTOINETTE GAMBINO,
Plaintiff(s), NOTICE
-against-

SAM'S EAST, INC.,

Defendant(s).

 

SIRS:

PLEASE TAKE NOTICE, that service of the Summons and Verified Complaint has
been made upon defendant, SAM'S EAST, INC. pursuant to the provisions of Section 306 of
NY Business Corporation Law.

PLEASE TAKE FURTHER NOTICE, that pursuant to CPLR 3215(g), annexed hereto
is a copy of the Summons together with the Verified Complaint in the above entitled action
served upon the aforementioned defendant via First Class Mail.

DATED: HICKSVILLE, NEW YORK
August 24, 2020

BERGMAN BERGMAN FIELDS
& LAMONSOFF, LLP

By: Clifford D. Gabel

Attorneys for Plaintiff(s)

801 S. Broadway

Hicksville, New York 11801

(516) 739-2220

 
Case 0:21-cv-02458 Document 4-1 Filed 05/03/21 Page 3 of 12 PagelD #: 12

To:

SAM'S EAST, INC.
Defendant

111 Eighth Avenue
New York, NY 1001]

SAM'S EAST, INC.
Defendant

708 SW 8th Street
Bentonville, AR 72716
Case 0:21-cv-02458 Document 4-1 Filed 05/03/21 Page 4 of 12 PagelD #: 13
(FILED: SUFFOLK COUNTY CLERK 05/27/2020 10:52 AM INDEX NO. 605796/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/27/2020

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF SUFFOLK Index No.:

 

Xx

ANTOINETTE GAMBINO, SUMMONS

ee Jury Trial Demanded
Plaintiff,

Plaintiff designates
SUFFOLK County as the
place of trial.

-against-

SAM'S EAST, INC., The basis of venue is

plaintiff's residence and

location of occurrence
Defendant.

 

Plaintiff resides at
3106 Kane Avenue
Medford, NY 11763

County of SUFFOLK
To the above named Defendant(s):

YOU ARE HEREBY SUMMONED to answer the complaint in this action and to
serve a copy of your answer, or, if the complaint is not served with this summons, to serve a notice
of appearance, on the plaintiffs attorney within 20 days after the service of this summons,
exclusive of the day of service (or within 30 days after the service is complete if this summons is
not personally delivered to you within the State of New York); and in case of your failure to appear
or answer, judgment will be taken against you by default for the relief demanded in the complaint.

Dated: HICKSVILLE, NEW YORK
May 26, 2020

BERGMAN BERGMAN FIELDS
& LAMONSOFF, LLP
Attorneys for Plaintiff(s)
Office & P.O. Address
801 S. Broadway
Hicksville, New York 11801
Telephone No.: (516) 739-2220

(Vteg DK

By: Clifford D. Gabel

 

DEFENDANT' ADDRESSES:

See Rider

1 of 8
 

 

\FILED: SUFFOLK? COUNTS 3CLERI 2 fle 5 of 12 Paget 4.4 695796 /2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/27/2020
RIDER

SAM'S EAST, INC.

708 SW 8" Street
Bentonville, AK 72716

c/o C T Corporation System
28 Liberty St.

New York, NY 10005

2 of 8
 

[IFILED: SUPROLK? COUNTS Ae 6 Of 12 Parnpex 4N015605796/2020

NYSCEF DOC. NO. 1 . RECEIVED NYSCEP: 05/27/2020

 

SUPREME COURT OF THE STATE OF NEW YORK

 

 

 

COUNTY OF SUFFOLK
xX
ANTOINETTE GAMBINO, Index No.:
Plaintiff, VERIFIED COMPLAINT
-against-
SAM'S EAST, INC.,
Defendant.
- -X

Plaintiff(s), by her attorneys, BERGMAN BERGMAN FIELDS & LAMONSOFF,
LLP, complaining of the defendant(s), alleges the following, upon information and belief:

AS AND FOR A FIRST CAUSE OF ACTION
ON BEHALF OF PLAINTIFF

|. That at all times mentioned herein, plaintiff was and is a resident of the County
of Suffolk, State of New York.

2. That at all times mentioned herein, defendant SAM'S EAST, INC. transacted
business in the County of Suffolk, State of New York.

3. That at all times mentioned herein, defendant SAM'S EAST, INC. was and is a

domestic corporation duly organized and existing under and by virtue of the laws of the State of New
York.

4. That at all times mentioned herein, defendant SAM'S EAST, INC. was and is a
foreign corporation duly organized and existing under and by virtue of the laws of a state of Arkansas
but licensed to do and doing business within the State of New York.

5. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S
EAST, INC. owned the premises located at 2950 Horse Block Road, Medford, New York.

6. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S
EAST, INC. managed the premises located at 2950 Horse Block Road, Medford, New York.

7. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S
EAST, INC. maintained the premises located at 2950 Horse Block Road, Medford, New York.

3 of 8
 

FILED: SUPPOLK COUNTY CLERK 05/27/2000 070055 AMye 7 of 12 PAYPPS NO1G05796/2020

NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 05/27/2020

8. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S
EAST, INC. operated the premises located at 2950 Horse Block Road, Medford, New York.

9. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S
EAST, INC. controlled the premises located at 2950 Horse Block Road, Medford, New York.

10. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S
EAST, INC. occupied the premises located at 2950 Horse Block Road, Medford, New York.

11. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S
EAST, INC. was a lessor of the premises located at 2950 Horse Block Road, Medford, New York.

12. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S
EAST, INC. was a lessee of the premises located at 2950 Horse Block Road, Medford, New York.

13. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S
EAST, INC. was a landlord at the premises located at 2950 Horse Block Road, Medford, New York.

14. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S
EAST, INC. was a tenant at the premises located at 2950 Horse Block Road, Medford, New York.

15. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S

EAST, INC. was a tenant pursuant to a written lease at the premises located at 2950 Horse Block
Road, Medford, New York.

16. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S

EAST, INC. maintained its principal place of business at the premises located at 2950 Horse Block
Road, Medford, New York.

17. That on August 25, 2017, there was a SAM'S CLUB located at 2950 Horse Block
Road, Medford, New York.

18. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S
EAST, INC. owned the SAM'S CLUB located at 2950 Horse Block Road, Medford, New York.

19. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S
EAST, INC. operated the SAM'S CLUB located at 2950 Horse Block Road, Medford, New York.

20. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S
EAST, INC. maintained the SAM'S CLUB located at 2950 Horse Block Road, Medford, New York.

21. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S
EAST, INC. managed the SAM'S CLUB located at 2950 Horse Block Road, Medford, New York.

4 of 8
 

(FILED: SUFROLK? COUNTS CCLERN 05/27/2020 0x52 Me 8 of 12 PatNAFK NO, 7605796/2020
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/27/2020

22. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S
EAST, INC. controlled the SAM'S CLUB located at 2950 Horse Block Road, Medford, New York.

23. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S
EAST, INC. had a duty to inspect the Premises.

24. That on August 25, 2017, and at all times herein mentioned, defendant SAM'S
EAST, INC. had a duty to keep the Premises in proper repair.

25. That at all times mentioned herein, there was a dangerous and defective condition
at the aforesaid premises.

26. That at all times mentioned herein, there was a dangerous and defective condition
in the ladies' rest room of the aforesaid premises.

27. That on August 25, 2017, plaintiff ANTOINETTE GAMBINO was lawfully a
patron at the aforesaid premises.

28. That on August 25, 2017, while plaintiff ANTOINETTE GAMBINO was
lawfully and properly at the aforesaid premises, she was caused to slip and/or trip and fall.

29. That the aforesaid fall occurred by reason of and due to the aforesaid dangerous
and defective condition.

30. That at all times mentioned herein, defendant had both actual and constructive
notice of said dangerous and defective condition.

31. That the defendant, its agents and/or employees caused and created the subject
dangerous and defective condition.

32. That the aforesaid occurred by reason of the negligence of the defendant in the
ownership, operation, maintenance, management and control of the subject premises.

33. That the aforesaid occurred by reason of the negligence of the defendant, its
agents, servants and/or employees in failing to properly hire, train and supervise their employees.

34. That by reason of the foregoing, plaintiff ANTOINETTE GAMBINO was caused
to sustain serious, severe and permanent personal injuries, pain and suffering, and special damages.

35. That this action falls within one or more of the exceptions of Article 16 of the

C.P.L.R. in that it involves a non-delegable duty and/or the reckless disregard for the safety of
others.

36. The amount of damages sought in this action by plaintiff ANTOINETTE

GAMBINO exceeds the jurisdictional limits of all lower courts which would otherwise have
Jurisdiction.

5 of 8
 

(FILED: SUPFOLK COUNTY CLERNOB/21/20200M0x752 AMe 9 of 12 PalPRs 819605796/2020
NYSCEF boc. NO. 1 RECEIVED NYSCEF; 05/27/2020

WHEREFORE, plaintiff demand judgment against the defendant herein in a sum
exceeding the jurisdictional limits of all lower courts which would otherwise have jurisdiction,
together with the costs and disbursements of this action.

Dated: HICKSVILLE, NEW YORK
May 26, 2020

BERGMAN BERGMAN FIELDS
& LAMONSOFF, LLP

Attorneys for Plaintiff

Office & P.O. Address

801 S. Broadway

Hicksville, New York 11801
Telephone No.: (516) 739-2220

(Vee; DK

By: Clifford D. Gabel

 

6 of 8
 

Cagq® DLED:/-SUBFOLKC COUNTY! CLERKS 7 P2OSCOD0tS Ba #: 19 INDEX NO. 605796/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/27/2020

ATTORNEY'S AFFIRMATION

STATE OF NEW YORK )

SS.:
COUNTY OF NASSAU )

1, the undersigned, an attorney admitted to practice in the courts of New York State, state

that:

I. ] am associated with the law firm of BERGMAN BERGMAN FIELDS &
LAMONSOFF, LLP, the attorneys of record for ANTOINETTE GAMBINO in the within action.

2. I have read the foregoing COMPLAINT and know the contents thereof. The same is
true to my own knowledge, except as to those matters therein alleged to be on information and belief,
and as to those matters, I believe it to be true.

3. The reason this verification is made by me and not by the Plaintiff(s) herein is because
the Plaintiff(s) do(es) not reside in the County of Nassau in which said law firm is located.

4, The grounds of my belief as to all matters not stated upon my own knowledge are as

follows: based on records and documents in deponent’s possession and conversations had with

plaintiff.

I affirm that the foregoing statements are true, under the penalties of perjury.

Dated: HICKSVILLE, NEW YORK
May 26, 2020

(Pie; DK

 
 

(FILED: SURFOLK COUNToCLERKNOS /2u BR 2O5kbi52 FAMe 11 of 12 PARRA 39 -2605796/2020

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 05/27/2020

Index No.

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK

 

ANTOINETTE GAMBINO,
Plaintiff(s),
-against-
SAM'S EAST, INC.,
Defendant(s).

 

SUMMONS and VERIFIED COMPLAINT

 

BERGMAN BERGMAN FIELDS & LAMONSOFF, LLP
Attorneys for Plaintiff(s)
801 S. Broadway
Hicksville, New York 11801
(516) 739-2220

 

8 of 8
Case 0:21-cv-02458 Document 4-1 Filed 05/03/21 Page 12 of 12 PagelD #: 21

Index No. 605796/2020

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF SUFFOLK

 

ANTOINETTE GAMBINO,

Plaintiff(s),

-against-

SAM'S EAST, INC.,

Defendant(s).

 

NOTICE AND SUMMONS AND VERIFIED COMPLAINT

 

BERGMAN BERGMAN FIELDS & LAMONSOFF, LLP
Attorneys for Plaintiff(s)
801 S. Broadway
Hicksville, New York 1180]
(S16) 739-2220

 
